Exhibit 10.12 EMPLOYMENT AGREEMENT This Employment Agreement (this "Agreement") dated and effective on September 23, 2009 (the "Effective Date"), is entered into by and between Aeropostale, Inc., a Delaware corporation (the "Company"), and Michael J. Cunningham, an individual residing at 21 Bridge Road, Nanuet, New York 10954 (the "Executive"). WHEREAS, the Company is a mall-based specialty retailer of casual and active apparel for young women and men; and WHEREAS, the Executive is presently employed by the Company pursuant to an Employment Agreement dated February 1, 2007 (the “Prior Employment Agreement”).The Company and Executive now wish to modify the existing employment relationship in this Agreement and terminate and replace the Prior Employment Agreement with this Agreement. NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is hereby mutually agreed by and between the parties hereto as follows: 1. Definitions. For purposes of this Agreement, the terms listed below shall be defined as indicated. “Affiliate” shall mean a domestic or foreign business entity controlled by, controlling or under common control with the Company. “Annual Bonus” shall mean such bonus payment payable to Executive under the AIP for the applicable fiscal year. “Board” shall mean the Board of Directors of the Company. “Cause” shall have the meaning ascribed to it in Section 8.1. “Company Competitors” shall mean those companies listed on Exhibit A hereto, which includes all subsidiaries, related companies and affiliates of those companies listed on Exhibit A. “Confidential Information” shall mean all proprietary information of the Company and its Subsidiaries, not otherwise publicly disclosed (except if disclosed by the Executive in violation of this Agreement), whether or not discovered or developed by Executive, known by Executive as a consequence of Executive’s employment with the Company at any time (including prior to the commencement of this Agreement) as an Executive or agent. Without limiting the generality of the foregoing, such proprietary information shall include (a) customer lists; (b) acquisition, expansion, marketing, financial and other business information and plans; (c) research and development; (d) computer programs; (e) sources of supply; (f) identity of specialized consultants and contractors and confidential information developed by them for the Company and its Subsidiaries; (g) purchasing, operating and other cost data; (h) special customer needs, cost and pricing data; (i) manufacturing methods; (j) quality control information; (k) inventory techniques; (l) information which the Executive possesses; any of which information is not generally known in the industries in which the Company and its Subsidiaries are conducting business or shall at any time during Executive’s Employment conduct business including (without limitation) the apparel retailing industry. Confidential Information also includes the overall business, financial, expansion and acquisition plans of the Company and its Subsidiaries, and includes information contained in manuals, memoranda, projections, minutes, plans, drawings, designs, formula books, specifications, computer programs and records, whether or not legended or otherwise identified by the Company and its Subsidiaries as Confidential Information, as well as information which is the subject of meetings and discussions and not so recorded. “Disability” shall mean the absence of the Executive from the Executive’s duties to the Company on a full-time basis for a total of 120 days during any 12-month period as a result of incapacity due to mental or physical illness which is determined to be permanent by a physician selected by the Company and acceptable to the Executive or the Executive’s legal representative (such agreement as to acceptability not to be withheld unreasonably). “EPS” or “Earnings Per Share” in accordance with Financial Accounting Standard Board Statement No. 128 “Earnings per Share.” Is defined as: Basic – computed by dividing income available to common shareholders (numerator) by the weighted average number of common shares outstanding (denominator). Diluted – computed with same numerator as basic, but denominator is increased to include the number of additional common shares that would have been outstanding if the dilutive potential common shares had been issued. “Fiscal Year” shall mean the 52 or 53-week period ending on the Saturday closest to January 31 of each calendar year. Fiscal Years shall be referred to herein on the basis of the calendar year that contains 11 months of such Fiscal Year. “Inventions” shall mean those discoveries, developments, concepts and ideas, whether or not patentable, relating to the present, future and prospective activities and Products and Services of the Company and its Subsidiaries, which such activities and Products and Services are known to Executive by virtue of Executive’s employment with the Company and its Subsidiaries. “Operating Income” shall mean the Company’s Operating Income as reported in the Company’s financial statements filed with Securities and Exchange Commission in accordance with Generally Accepted Accounting Procedures consistently applied (“GAAP”). “Prior Employment Agreement” shall mean that certain Employment Agreement dated February 1, 2007, between the Company and Executive. “Restricted Period” shall mean the period beginning on the Effective Date and ending on the last day of the fifteenth (15th) month after termination of Executive’s employment. “Salary” shall mean such annual or pro rata amount, as the case may be, paid to Executive pursuant to sections 2(a)(i) or 2(b)(i) of this Agreement for the applicable fiscal year. “Subsidiary” shall mean any entity of which the Company owns, directly or indirectly, 50% or more of the aggregate voting power of the voting securities. “Term” shall mean the period beginning on the Effective Date and continuing through the second anniversary of the Election Date. 2. Employment, Duties and Compensation. (a) Interim Employment Period.From the Effective Date through the date upon which the Company’s Chairman and Chief Executive Officer elects to modify his role with the Company in accordance with the terms of his employment agreement, and no longer serve as the Company’s Chief Executive Officer (the “Election Date”), the Executive shall continue in his current role with the Company as Executive Vice President and Chief Financial Officer reporting to the Company’s Chief Executive Officer, Julian Geiger.The period from the Effective Date through the Election Date is hereinafter referred to as the “Interim Employment Period”. (i)Base Salary.The Company shall pay to Executive, during the Interim Employment Period, an annual base salary (the “Interim Base Salary”) of $525,000 per annum. (ii)Annual Incentive.During the Interim Employment Period, Executiveshall continue to be eligible to participate in the Company’s Annual Incentive and Bonus Plan (the “AIP”). Based upon the successful completion of stated goals as set forth by the Company in the AIP for each fiscal year prior to the Election Date Executive shall continue to be eligible to receive as a cash bonus up to, but not greater than, 200% of his Salary for the applicable fiscal year (it being understood that the calculation of the amount of such bonus shall be as set forth in the AIP for such fiscal year) as well as equity compensation from the Company which may include, among other things, options, restricted stock awards, long-term cash plans, performance shares or such other equity compensation determined to be included in the AIP by the Company and the Company’s Compensation Committee. Company reserves the right to amend, modify or cancel the AIP; provided that if Company does modify the financial goals of the AIP for any Fiscal Year which were set by Company at the commencement of such Fiscal Year, such modification will not affect the calculation of Employee’s AIP Bonus for such Fiscal Year, if any (in other words Employee’s AIP bonus, if any, shall be calculated pursuant to the financial goals set at the commencement of the applicable Fiscal Year).Executive shall be entitled to receive the bonus payment, if any, for the applicable fiscal year, so long as Executive is employed with the Company and in good standing throughout the full duration of that fiscal year.Such bonus payment, if any, will however be paid to Executive at the time all other Company bonuses are paid for such fiscal year. (iii)In addition to any incentive compensation the Executive may receive in accordance with Section 2(a), upon execution of this Agreement, Executive will receive a grant from the Company of such number of shares of the Company’s restricted stock equating to, on the date of grant, $550,000, which restricted stock shall vest 50% per year from the date of grant. (b)Post-Election Employment Period.For the remainder of the Term of this Agreement after the Election Date, the Company hereby continues to engage Executive and Executive hereby agrees to continue to provide to the Company his full-time services as President and Chief Financial Officer of the Company, reporting to the Company’s Co-Chief Executive Officer, Mindy Meads.The Executive’s duties shall consist of those duties and responsibilities currently performed by him plus such other duties consistent with those generally applicable to a person bearing said title, and as the Company’s Board shall from time to time direct, provided such directives are consistent with the duties of a President and Chief Financial Officer. (i)Base SalaryThe Company shall pay to Executive, during the Post-Election Employment Period, an annual base salary (the “Base Salary”) of $550,000 per annum.The Base Salary shall be reviewed annually by the Company and the Board and may be increased if the Company and the Board, in their sole and absolute discretion, determine that such an increase is advisable based on such factors as the Company shall consider appropriate from time to time (it is understood that under no circumstances shall such review cause a decrease in Executive’s Base Salary).Executive’s Base Salary shall be payable in accordance with the Company’s customary Executive payroll policy as in effect from time to time (but in no event less frequently than monthly). Such Base Salary, together with any other compensation which may be payable to Executive hereunder, shall be less such deductions as shall be required to be withheld by applicable law and regulations and shall be pro-rated for any period that does not constitute a full twelve (12) month period. (ii)Annual Incentive.During the Post-Election Employment Period, Executiveshall continue to be eligible to participate in the Company’s Annual Incentive and Bonus Plan (the “AIP”). Based upon the successful completion of stated goals as set forth by the Company in the AIP for the 2010 fiscal year and beyond, through the Term, Executive shall be eligible to receive as a cash bonus up to, but not greater than, 200% of his Salary (it being understood that the calculation of the amount of such bonus shall be as set forth in the AIP for such fiscal year) as well as equity compensation from the Company which may include, among other things, options, restricted stock awards, long-term cash plans, performance shares or such other equity compensation determined to be included in the AIP by the Company and the Company’s Compensation Committee. Company reserves the right to amend, modify or cancel the AIP; provided that if Company does modify the financial goals of the AIP for any Fiscal Year which were set by Company at the commencement of such Fiscal Year, such modification will not affect the calculation of Employee’s AIP Bonus for such Fiscal Year, if any (in other words Employee’s AIP bonus, if any, shall be calculated pursuant to the financial goals set at the commencement of the applicable Fiscal Year).Executive shall be entitled to receive the bonus payment, if any, for the applicable fiscal year, so long as Executive is employed with the Company and in good standing throughout the full duration of that fiscal year.Such bonus payment, if any, will however be paid to Executive at the time all other Company bonuses are paid for such fiscal year. (c) Employment Relationship.Except during any vacation period and reasonable periods of absence due to sickness, personal injury or other disability throughout the Term, Executive shall devote his full working time and attention during normal business hours to performing his services and duties hereunder to the best of his abilities and utilizing all of his skills, experience and knowledge to advance the business and interests of the Company in a manner consistent with the professional duties and responsibilities of his position. Accordingly, during the Term and any Restricted Period, Executive shall not, directly or indirectly, engage in or participate in the operation or management of, or render any services to, any Company Competitors.Notwithstanding the foregoing to the contrary, Executive shall not be prevented from investing and managing his assets in such form or manner as will not unreasonably interfere with the services to be rendered by Executive hereunder, or from acting as a director, trustee, officer of, or on a committee of, or a consultant to, any other firm, trust or corporation or deliver lectures, fulfill speaking engagements or teach or coach at educational institutions whether or not for compensation where such positions do not unreasonably interfere with the services to be rendered by Executive hereunder and where the business of such firm, trust or corporation is not in competition with the Company’s (or any of the Company’s affiliates) business.Executive further agrees that he will not, directly or indirectly, engage or participate in any activities at any time during such employment which conflict with or could reasonably be considered to conflict with the interests of the Company in any way.Furthermore, Executive will not, nor will any family member of Executive, related to Executive by blood, marriage or adoption, maintain any ownership interest whatsoever in any supplier, agent, vendor, independent contractor, professional organization or consultant working for or on behalf of the Company, nor will any of the aforementioned parties maintain any employment relationship with any supplier, agent, vendor, independent contractor, professional organization or consultant working for or on the behalf of the Company. (d)Location of Employment.During the Term, Executive’s principal place of employment shall be located at the Company’s principal executive offices, wherever located as designated from time to time. (e) Acceptance of Employment.Executive hereby accepts employment with the Company on the terms and in the manner set forth in this Agreement. 3.Term.Executive’s employment hereunder shall be for the Term, unless this Agreement is terminated in accordance with the terms and conditions contained in Section 8, or amended by written agreement signed by the parties hereto prior to the end of the Term. Executive agrees that the covenants set forth in Section 6 and all other provisions of this Agreement related to the enforcement thereof, shall continue throughout the Term, surviving any termination of Executive’s employment hereunder for any reason.In the event this Agreement terminates at the culmination of the Term with no further action by either party hereto, then that shall be considered a termination of employment in accordance with Section 8.4 of this Agreement. 4. Benefits. 4.1. Benefits.In addition to the payments required by Paragraphs 2(a) and 2(b) of this Agreement, to be paid to the Executive during the Term, the Executive shall also continue to: (a)be eligible to participate, on the same basis and to the same extent as other key executive executives of the Company, in all executive fringe benefits plans presently in effect and/or hereafter maintained or created by the Company; (b)be eligible to participate in medical, dental, short and/or long-term disability, life and accidental death and dismemberment insurance plans that may be provided by the Company for its key executive Executives in accordance with the provisions of any such plans; (c) be entitled to sick leave and sick pay in accordance with any Company policy and practice that may be applicable, from time to time, to key executive Executives; and (d) be eligible to participate in any pension plan, including the Company’s Supplemental Executive Retirement Plan, and 401(k) plan and other retirement income benefit plans presently in effect and/or hereafter maintained or created by the Company. 4.2. Automobile Allowance.Company shall provide Executive with an automobile allowance of $8,500 per year, payable monthly. The Company, in its discretion, may increase such automobile allowance from time to time.Such allowance shall cover any leasing expenses, gas, maintenance and insurance, all of which shall be Executive’s sole responsibility. 4.3. Vacation. Executive shall be entitled to four (4) weeks of paid vacation per calendar year.Such vacation shall be taken during a period or periods during each such year as shall be consistent with Executive’s duties and responsibilities and shall be consistent with the Company’s vacation schedule and policies for senior officers in effect at the time. 4.4. Expenses.Pursuant to the Company’s customary policies in force at the time of payment, Executive shall be reimbursed, against presentation of vouchers or receipts therefore, for all authorized expenses properly incurred by Executive on the Company’s behalf in the performance of Executive’s duties hereunder. 4.5. Exclusive Compensation.With respect of services rendered to the Company, Executive shall receive only the compensation set forth in this Section 4 and, if applicable, Section 9. 5.Ownership of Results and Proceeds of Employment: All results and proceeds of Executive’s employment (“Work Product”) hereunder shall be considered “work made for hire” and shall be owned exclusively throughout the world by the Company (including all copyrights and patents therein and thereto, and all renewals and extensions thereof) in perpetuity (except with respect to patents or copyrights which shall be owned exclusively by Company for the duration of any applicable patent or copyright), free of any claims whatsoever by Executive or any other person.
